           Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 1 of 8



 1
     Jeremy Branch (State Bar No. 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
 3   Corona, CA 92880
 4
     (866) 329-9217 ext. 1009
     JeremyB@jlohman.com
 5
     Attorney for Plaintiff
 6
     LYNNE KEMMER
 7

 8

 9
                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11

12
     LYNNE KEMMER,                             Case No.:

13
                  Plaintiff,                   PLAINTIFF’S COMPLAINT
         v.                                    (Telephone Consumer Protection Act)
14
     USAA SAVINGS BANK,
15
                  Defendant.
16

17

18
           LYNNE KEMMER (Plaintiff), by her attorney, alleges the following against
19

20         USAA SAVINGS BANK (Defendant):

21      1. Plaintiff brings this action on behalf of herself individually seeking damages
22
           and any other available legal or equitable remedies resulting from the illegal
23
           actions of Defendant, in negligently, knowingly, and/or willfully contacting
24

25         Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone


                                             -1-
                                    PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 2 of 8


        Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and
 1

 2      in violation of California’s Rosenthal Fair Debt Collection Practices Act
 3
        (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 4

 5                             JURISDICTION AND VENUE
 6
     2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 7
        §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 8

 9      (2012), holding that federal and state courts have concurrent jurisdiction over

10      private suits arising under the TCPA.
11
     3. Venue is proper in the United States District Court for the Eastern District of
12
        California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
13

14      this District and a substantial part of the events or omissions giving rise to the
15
        herein claims occurred, or a substantial part of property that is the subject of
16
        the action is situated within this District.
17

18
                                        PARTIES

19   4. Plaintiff is a natural person residing in Fresno County, in the city of Reedley,
20
        California.
21
     5. Defendant is a Nevada Corporation doing business in the State of California
22

23      with its principal place of business in Las Vegas, Nevada.

24   6. At all times relevant to this Complaint, Defendant has acted through its agents
25
        employees, officers, members, directors, heir, successors, assigns, principals,

                                            -2-
                                   PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 3 of 8


        trustees, sureties, subrogees, representatives and insurers.
 1

 2                          FACTUAL ALLEGATIONS
 3
     7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 4
     8. Defendant placed collection calls to Plaintiff seeking and attempting to
 5

 6
        collect on alleged debts incurred through purchases made on credit issued by

 7      Defendant.
 8
     9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 9
        number (831) 521-11XX.
10

11   10. Defendant places collection calls to Plaintiff from phone numbers including,

12      but not limited to (800) 531-7013, (800) 531-8722, (800) 531-0378. Per its
13
        prior business practices, Defendant’s calls were placed with an automated
14
        dialing system (“auto-dialer”).
15

16   11. Defendant used an “automatic telephone dialing system”, as defined by 47
17      U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
18
        a consumer debt allegedly owed by Plaintiff, LYNNE KEMMER.
19

20
     12. Defendant’s calls constituted calls that were not for emergency purposes as

21      defined by 47 U.S.C. § 227(b)(1)(A).
22
     13. Defendant’s calls were placed to a telephone number assigned to a cellular
23
        telephone service for which Plaintiff incurs a charge for incoming calls
24

25      pursuant to 47 U.S.C. § 227(b)(1).


                                          -3-
                                  PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 4 of 8


     14. Defendant never received Plaintiff’s “prior express consent” to receive calls
 1

 2      using an automatic telephone dialing system or an artificial or prerecorded
 3
        voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4
     15. On February 13, 2018, Plaintiff called into Defendant’s company at phone
 5

 6
        number (800) 531-7013.          Plaintiff spoke with Defendant’s female

 7      representative (“Brenda”) and requested that Defendant cease calling
 8
        Plaintiff’s cellular phone.
 9
     16. During the conversation, Plaintiff gave Defendant her social security number
10

11      to assist Defendant in accessing her account before asking Defendant to stop

12      calling her cell phone.
13
     17. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
14
        cellular telephone and/or to receive Defendant’s calls using an automatic
15

16      telephone dialing system in her conversation with Defendant’s representative
17      on February 13, 2018.
18
     18. Despite Plaintiff’s request to cease, Defendant placed another collection call
19

20
        to Plaintiff on February 21, 2018.

21   19. Despite Plaintiff’s request that Defendant cease placing automated collection
22
        calls, Defendant placed at least three hundred and seventy-eight (378)
23
        automated calls to Plaintiff’s cell phone.
24

25


                                          -4-
                                  PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 5 of 8



 1

 2                  FIRST CAUSE OF ACTION
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 3
                       PROTECTION ACT
 4                       47 U.S.C. § 227

 5
     20. Plaintiff repeats and incorporates by reference into this cause of action the
 6
        allegations set forth above at Paragraphs 1-19.
 7

 8   21. The foregoing acts and omissions of Defendant constitute numerous and
 9      multiple negligent violations of the TCPA, including but not limited to each
10
        and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
11

12
     22. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

13      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
        every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
15
     23. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
16

17      the future.

18                SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
19
                 CONSUMER PROTECTION ACT
20                    47 U.S.C. § 227 et. seq.
21
     24. Plaintiff repeats and incorporates by reference into this cause of action the
22

23
        allegations set forth above at Paragraphs 1-19.

24   25. The foregoing acts and omissions of Defendant constitute numerous and
25
        multiple knowing and/or willful violations of the TCPA, including but not

                                           -5-
                                  PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 6 of 8


        limited to each and every one of the above cited provisions of 47 U.S.C. §
 1

 2      227 et seq.
 3
     26. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 4
        227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
 5

 6
        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

 7      U.S.C. § 227(b)(3)(C).
 8
     27. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
 9
        the future.
10

11                  THIRD CAUSE OF ACTION
          DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
12                COLLECTION PRACTICES ACT
13
                      CA CIV CODE § 1788.17

14   28. Plaintiff repeats and incorporates by reference into this cause of action the
15
        allegations set forth above at Paragraphs 1-19.
16
     29. Defendant violated the RFDCPA based on the following:
17

18         a. Defendant violated the §1788.17 of the RFDCPA by continuously

19             failing to comply with the statutory regulations contained within the
20
               FDCPA, 15 U.S.C. § 1692 et seq.
21
                               PRAYER FOR RELIEF
22

23      WHEREFORE, Plaintiff, LYNNE KEMMER, respectfully requests judgment
24   be entered against Defendant, USAA SAVINGS BANK for the following:
25
                              FIRST CAUSE OF ACTION

                                           -6-
                                  PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 7 of 8


     30. For statutory damages of $500.00 multiplied by the number of negligent
 1

 2      violations of the TCPA alleged herein (378); $189,000.00;
 3
     31. Actual damages and compensatory damages according to proof at time of
 4
        trial;
 5                          SECOND CAUSE OF ACTION
 6
     32. For statutory damages of $1,500.00 multiplied by the number of knowing
 7
        and/or willful violations of TCPA alleged herein (378); $567,000.00;
 8

 9   33. Actual damages and compensatory damages according to proof at time of
10      trial;
11                            THIRD CAUSE OF ACTION

12   34. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
13      Debt Collection Practices Act;
14   35. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
15      Collection Practices Act, Cal. Civ. Code §1788.30(b);
16   36. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
17      Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
18   37. Actual damages and compensatory damages according to proof at time of
19      trial;
20                        ON ALL CAUSES OF ACTION
21   38. Actual damages and compensatory damages according to proof at time of
22      trial;
23   39. Costs and reasonable attorneys’ fees, and;
24   40. Any other relief that this Honorable Court deems appropriate.
25


                                          -7-
                                 PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00116-AWI-SKO Document 1 Filed 01/25/19 Page 8 of 8



 1

 2

 3

 4                                 JURY TRIAL DEMAND
 5   41. Plaintiff demands a jury trial on all issues so triable.
 6

 7                                         RESPECTFULLY SUBMITTED
 8

 9   Dated: January 15, 2019               By: /s/ Jeremy Branch
                                           Attorney for Plaintiff LYNNE KEMMER
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                            -8-
                                   PLAINTIFF’S COMPLAINT
